Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,642,767 and claims 1-20 of U.S. Patent No. 11,169,943. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and Patent Nos. 10,642,767 and 11,169,943 all claim a signaling scheme for high-speed ultra short reach interfaces.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 7 is a relative term which renders the claims indefinite.  The term "substantially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perino et al. (U.S. Patent No. 6,621,155 B1) hereafter referred to as Perino’155.
Referring to claim 1, Perino’155, as claimed, a multi-chip module (MCM) (multi-chip device see Figs. 3A-D), comprising: a chip substrate (flexible polyimide substrate, see Col. 12, lines 37-43 and Fig. 7B); a first integrated circuit (IC) chip (IC die 410a-410j, see Fig. 3A) disposed on the substrate, the first IC chip including a first data input/output (I/O) port (conductors 440a-440i interconnect IC die 410a-410h, see Figs. 3A-D and Col. 6, lines 5-45), the first data I/O port including a transmitter circuit to transmit first data and a receiver circuit to receive second data concurrently while transmitting the first data; a second integrated circuit (IC) chip (IC die 410a-410j, see Fig. 3A) disposed on the substrate and packaged with the first IC chip to form an IC chip package, the second IC chip including a second data input/output (I/O) port (conductors 440a-440i interconnect IC die 410a-410h, see Figs. 3A-D and Col. 6, lines 5-45); a first wired channel (see Figs. 5A, 6A, and 6C; also note: terminating each line at one end to avoid signal reflections, see Col. 13, lines 18-20) configured to couple the first data I/O port and the second data I/O port to concurrently and bidirectionally transfer the first data and the second data between the first IC chip and the second IC chip (transporting data, see Col. 13, lines 27-39); and echo interference cancellation circuitry disposed in the first IC chip, the echo interference cancellation circuitry configured to cancel echo interference associated with transmitting the first data over the wired channel while concurrently receiving the second data over the wired channel (minimize signal reflections, see Col. 5, lines 38-40, Col. 6, lines 35-45; also note: flow through and using additional transmission line to match impedance, see Col. 11, lines 34-50 and Fig. 6C).
As to claim 2, Perino’155 also discloses the first IC chip further includes a first timing signal I/O port, and the second IC chip further includes a second timing signal I/O port (transport clock, see Col. 13, lines 27-30), the MCM further comprising: a second wired signaling channel coupled between the first timing signal I/O port and the second timing signal I/O port, the second wired signaling channel configured to transfer a timing signal to accompany the first data transmitted along the first wired signaling channel (transport information such as clock, data, address, and control information, see Col. 13, lines 27-30 and Fig. 6C).
As to claim 3, Perino’155 also discloses the first IC chip generates the timing signal as a clock signal; and the second IC chip operates in accordance with a second timing signal derived from the clock signal (transport information such as clock, data, address, and control information, see Col. 13, lines 27-30).
As to claim 4, Perino’155 also discloses the circuitry to cancel echo interference is configured to cancel at least near-end echo interference arising from the transmission of the first data (minimize signal reflections, see Col. 5, lines 38-40, Col. 6, lines 35-45; also note: flow through and using additional transmission line to match impedance, see Col. 11, lines 34-50 and Fig. 6C).
As to claim 5, Perino’155 also discloses the first IC chip comprises a serializer-deserializer (SerDes) core IC chip; and the second IC chip comprises a network switch IC chip (connectors couple the transmission line to external devices for example memory controller, other multichip devices, or bus transceivers via external signal lines or external transmission lines, see Col. 6, lines 21-35 and Figs. 3A-D).
As to claim 6, Perino’155 also discloses the first wired signaling channel is configured as an ultra short reach channel having a trace length less than one inch (each of the conductors 440a-440j may be selected as 4mm length, see Col. 6, lines 50-63).
As to claim 7, Perino’155 also discloses the first wired signaling channel is configured as the ultra short reach channel with the trace length selected such that the effective electrical delay of a signal propagating from the transmitter circuit of the first data I/O port to a second receiver circuit of the second data I/O port is substantially an integer multiple of half a signal symbol period associated with the signal (the length of conductors is calculated to prevent or minimize signal reflections, see Col. 5, lines 35-41, Col. 6, lines 50-63; also note: by applying the range to a bond wire having an inductance of 1nH per 2.5mm yields a conductor having a length in the range of 4mm and 12.8mm, see Col. 10, lines 1-21).
As to claim 8, Perino’155 also discloses the first wired signaling channel is configured as a single-ended channel (see Figs. 5A, 6A, and 6C; also note: terminating each line at one end to avoid signal reflections, see Col. 13, lines 18-20).
As to claim 9, Perino’155 also discloses the first data input/output (I/O) port includes a termination impedance that exceeds 50 ohms (120 ohms, see Col. 12, lines 1-24 and Fig. 6C; also note: impedance 75 ohms, see Col. 12, lines 1-24).
Note claim 10 recites similar limitations of claim 1. Therefore it is rejected based on the same reason accordingly.
As to claim 11, Perino’155 also discloses the transmitting first data comprises: transmitting the first data from the first IC chip to the second IC chip along an ultra short reach wired signaling channel in the first direction (direction of transport is bi-directional, see Col. 13, lines 35-39).
As to claim 12, Perino’155 also discloses the MCM further comprises a second ultra short reach wired signaling channel coupled between the first IC chip and the second IC chip (conductor coupled between adjacent IC die, see Col. 6, lines 5-45, Col. 7, line 46 and 47 and Figs. 3A and 3D), the method further comprising: transmitting a timing signal along the second ultra short reach wired signaling channel to accompany the first data transmitted along the first ultra short reach wired signaling channel (transport information such as clock, data, address, and control information, see Col. 13, lines 27-30 and Fig. 6C).
As to claim 13, Perino’155 also discloses generating the timing signal at the first IC chip as a clock signal (transport clock, see Col. 13, lines 27-30); receiving the clock signal at the second IC chip (transport information such as clock, data, address, and control information, see Col. 13, lines 27-30 and Fig. 6C); and creating a second timing signal at the second IC chip that is derived from the clock signal (transport information such as clock, data, address, and control information, see Col. 13, lines 27-30).
As to claim 14, Perino’155 also discloses the canceling echo interference associated with transmitting the first data comprises: canceling at least near-end echo interference associated with the transmitting of the first data (minimize signal reflections, see Col. 5, lines 38-40, Col. 6, lines 35-45; also note: flow through and using additional transmission line to match impedance, see Col. 11, lines 34-50 and Fig. 6C).
As to claim 15, Perino’155 also discloses the transmitting of the first data comprises transmitting first single-ended data (transporting information and flow through and using additional transmission line to match impedance, see Col. 11, lines 34-50, Col. 13, lines 7-39 and Fig. 6C); and the receiving of the second data comprises receiving second single-ended data (conductors 440a-440i interconnect IC die 410a-410h, see Figs. 3A-D and Col. 6, lines 5-45).
As to claim 16, Perino’155 also discloses terminating the first IC chip with a first termination impedance greater than 50 ohms (120 ohms, see Col. 12, lines 1-24 and Fig. 6C; also note: impedance 75 ohms, see Col. 12, lines 1-24); and terminating the second IC chip with a second termination impedance greater than 50 ohms (120 ohms, see Col. 12, lines 1-24 and Fig. 6C; also note: impedance 75 ohms, see Col. 12, lines 1-24).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Gomez et al. (U.S. Publication No. 2007/0290712 A1) discloses switch selectable terminator for differential and pseudo-differential signaling.
Best et al. (U.S. Publication No. 2004/0100309 A1) discloses a method for selectably providing single-ended and differential signaling with controllable impedance and transition time.
Bui et al. (U.S. Patent No. 6,836,144 B1) discloses programmable series on-chip termination impedance and impedance matching.
Chan (U.S. Publication No. 2006/0244480 A1) discloses on-chip source termination in communication systems.
Wang et al. (U.S. Patent No. 7,205,788 B1) discloses programmable on-chip differential termination impedance.
Johnson et al. (U.S. Publication No. 2003/0062921 A1) discloses bi-directional transmission line termination system.



The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).  
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181